Citation Nr: 0016760	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-43 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION


The veteran had active military service from September 1974 
to September 1978, and from January 1983 to May 1983.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's claim for service connection for a back 
disorder was denied in a May 1991 rating action.  He was 
notified of the decision and of his appellate rights, and did 
not perfect an appeal; under the law, the decision became 
final.  The present appeal arises from a March 1993 rating 
decision, in which the RO determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for a back disorder.  The veteran filed an NOD in April 1993, 
and the RO issued an SOC in July 1993.  He filed a 
substantive appeal in January 1994.  In May 1994, the veteran 
testified before a Hearing Officer at the VARO in Boston.  A 
Hearing Officer's Decision and supplemental statement of the 
case (SSOC) were issued in May 1994 and June 1994, 
respectively.  Thereafter, the veteran's appeal came before 
the Board, which, in an October 1996 decision, remanded the 
appeal to the RO for additional development.  An SSOC was 
issued in September 1998.  Upon return to the Board in 
January 1999, the appeal was again remanded to the RO for 
further development.  An SSOC was issued in March 2000.  




FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a back disorder was denied in a May 
1991 rating decision; the veteran did not appeal that 
decision, and, under the law, it became final.  

3. The evidence introduced into the record since the May 1991 
rating decision, which denied service connection for a 
back disorder, is cumulative of evidence previously 
considered or does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that, in February 1974, he underwent an entrance medical 
examination.  Upon clinical evaluation, there were no 
abnormal findings with respect to the his back.  In September 
1977, during his active service period, the veteran sought 
medical treatment after landing on his tailbone while playing 
softball.  An X-ray of the tailbone was negative, without any 
sign of fracture.  The examiner's impression was contusion of 
the coccyx.  The following month, October 1977, the veteran 
sought treatment after heavy lifting resulted in increased 
pain in his lumbar spine.  He indicated that his coccyx was 
not bothering him much.  On clinical evaluation, range of 
motion of the veteran's back was normal, with an increased 
lordotic curve.  In addition, there was slight pain in the 
mid-lumbar spine.  The examiner's assessment was low back 
sprain.  

In January 1981, following his release from active service, 
the veteran filed a claim of service connection, inter alia, 
for bursitis of his back.  In May 1981, he was medically 
examined for VA purposes.  He reported suffering from back 
stiffness after awakening in the morning, as well as being 
unable to lift anything heavy and having to bend with care.  
On clinical evaluation, there was flexion of his lumbosacral 
spine to 90 degrees, and lateral bending and hyperextension 
were normal.  In addition, the veteran was able to stand on 
his toes and heels, and to squat normally.  An associated X-
ray of the lumbar spine was normal.  The examiner's 
impression noted no abnormal findings as to the back.  

In March 1991, the veteran submitted to the RO a VA Form 21-
526 (Veteran's Application for Compensation or Pension), in 
which he sought to reopen his claim for service connection 
for a back disorder.  In addition to his application, the 
veteran submitted an outpatient treatment record and 
associated radiology report, dated in September 1990, from 
Medical East.  In particular, the treatment record noted that 
the veteran had been in a motor vehicle accident several 
years previously, and suffered from occasional back pain, 
which he attributed to lifting at work.  On clinical 
evaluation, there was mild tenderness over the spinous 
processes, with paraspinal spasm and tenderness.  An 
associated X-ray of the lumbar spine revealed slight 
scoliosis to the right, with no other abnormal finding.  The 
examiner's impression was lumbar strain.  

In a May 1991 rating decision, the RO determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of service connection for a back disorder.  
The veteran was notified of the RO's decision, and he did not 
appeal; thus, the decision became final.  

In September 1992, the RO received outpatient medical 
records, dated from March to May 1991, from the VA Outpatient 
Clinic (VAOPC) in Boston.  In particular, an April 1991 
record noted a diagnosis of muscle strain of the back.  A May 
1991 treatment record noted a finding of lumbar spine 
scoliosis secondary to pelvic tilt.  

In December 1992, the veteran underwent a VA neurological 
examination.  He reported that he had hurt his back in 
service playing softball, having landed on his tailbone.  He 
said that, at that time, he had felt a tingling sensation in 
his arms and legs, and then sensation had come back to normal 
a short time later.  The veteran indicated that he had very 
little current back pain, but when he bent over too quickly, 
he would feel three cracks in his back, and this would result 
in his walking bent over for the day.  On clinical 
evaluation, sensory evaluation was intact to pin, position, 
and vibration, except for the decreased pin in the left arm 
and leg.  The veteran's gait was within normal limits.  The 
examiner's impression included L5 motor radiculopathy.  

In March 1993 rating action, the RO denied the veteran's 
claim.  In October 1993, the RO received a copy of the 
veteran's DD Form 214 (Certificate of Release or Discharge 
from Active Service) with respect to his active service with 
the United States Marine Corps.  In box #24 (Character of 
Service), it was noted, "entry level separation," and in 
box #27 (Narrative Reason For Separation), it was noted, 
"entry level performance and conduct."  

In May 1994, the veteran testified before a Hearing Officer 
at the VARO in Boston.  He recounted being thrown from a 
bicycle while in service, and falling seven feet into the 
bottom of a drainage ditch, causing him to land on his low 
back.  The veteran also recounted injuring his back while 
playing softball in Turkey.  He testified that the treatment 
plan had included instructions on proper back care with 
respect to proper lifting form and not bending too quickly.  
He stated that he had subsequently re-injured his back 
bending too quickly while attempting to pick up a parachute.  
He reported a total of two instances when he had been treated 
for his back during active service.  

In January 1997, the RO received service medical records from 
NPRC which pertained to the veteran's service with the naval 
reserve in 1981.  In particular, in May 1981, he underwent an 
entrance medical examination.  In a Report of Medical 
History, he indicated that he did not have recurrent back 
pain, but reported suffering from bursitis in his back.  In a 
Report of Medical Examination, there were no complaints or 
abnormal clinical findings with respect to the veteran's 
back. 

Also in January 1997, the RO received a number of medical 
records from the Social Security Administration, dated from 
October 1981 to July 1994, which were associated with the 
veteran's claim for disability benefits from that agency.  Of 
particular relevance were a neurological examination report, 
dated in April 1994, from Nagagopal Venna, M.D; a 
Massachusetts General Hospital radiographic study, dated in 
August 1983; and a Framingham Union Hospital discharge 
summary, dated from September to October 1985.  

In the report from Dr. Venna, the veteran reported pain in 
the mid-back of his spine since 1977.  He described the pain 
as a feeling of stiffness, with added jabs and sharp pains as 
if a needle were being pushed into the spine.  He said his 
back was aggravated by bending forward and lifting weights.  
The veteran further reported that the back pain had worsened 
after motor vehicle accidents in 1985 and 1987, and that he 
experienced occasional flare-ups of back pain that would 
disable him a few days at a time.  Clinical evaluation 
revealed paraspinal muscle spasm in the thoracic spine.  No 
abnormality was reported with respect to the lumbar spine.  
The physician's impression noted chronic mid-thoracic spinal 
pain since 1977, with a normal physical examination, and no 
finding of lumbar spine abnormality.  In addition to Dr. 
Venna's report, a Massachusetts General Hospital radiographic 
study reflected degenerative changes in the veteran's 
cervical spine.  A Framingham Union Hospital discharge 
summary noted a right C-7 transverse process fracture after 
the veteran was involved in a motorcycle accident.  

In July 1999, the RO received VAOPC Boston medical records, 
dated from November 1993 to September 1995.  These records 
were duplicative of records previously received.  Thereafter, 
the RO received from NPRC a VA Form 21-3101 (Request for 
Information).  It was noted that all available medical 
records associated with the veteran's Air Force and Navy 
service had been furnished to the RO.  In addition, it was 
noted that a search for the veteran's Marine Corps "medical 
file" had been conducted, but that no file had been found.  

II.  Analysis

The veteran was previously denied service connection for a 
back disorder, in a May 1991 rating decision.  He did not 
file an appeal, and the decision became final.  In order to 
reopen his claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1991 RO decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(Court) had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).


The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
a back disorder, is that which has been submitted since the 
RO entered its decision on this matter in May 1991.  



Evidence submitted since the final RO decision entered in 
1991 includes:

1. VAOPC Boston outpatient medical records, dated from 
March to May 1991. 
2. Report of VA examination dated in December 1992.  
3. DD Form 214 (Certificate of Release or Discharge 
from Active Service).  
4. Personal hearing transcript dated in May 1994.  
5. Service medical records from the naval reserve, 
dated in 1981.  
6. Medical records associated with veteran's claim for 
SSA benefits, dated from October 1981 to July 1994.  
7. VAOPC Boston outpatient medical records, dated from 
November 1993 to September 1995.  
8. VA Form 21-3101 (Request for Information).  

After a review of the record and the applicable law, the 
Board finds that none of the evidence added to the file since 
May 1991 constitutes new and material evidence sufficient to 
warrant reopening the veteran's claim for a back disorder.  
In reaching this conclusion, we note that Dr. Venna's 
neurological examination report, in April 1994, included in 
medical records from the SSA, noted an impression of chronic 
mid-thoracic spinal pain since 1977, based on the veteran's 
reported history.

The Court has held that medical history which is simply 
information provided by a patient and recorded by a medical 
examiner, without any foundation in previous medical records, 
does not satisfy the evidentiary requirement of competent 
medical evidence in a claim.  See Dolan v. Brown, 9 Vet.App. 
358, 363 (1996), citing LeShore v. Brown, 8 Vet.App. 406, 409 
(1995).  Furthermore, we note that the veteran's service 
medical records reflect treatment for back pain in the lumbar 
region, and not the thoracic spine.  In this respect, we note 
that the veteran was treated in service following an injury 
to his tailbone in September 1977, and also suffered low back 
strain the following month.  He testified during his personal 
hearing that he was only treated twice in service for back 
pain, both treatments occurring during his first period of 
active service.  During a subsequent Navy Reserve entrance 
medical examination in May 1981, no abnormal findings with 
respect to the veteran's back were identified.

In addition, the remaining medical evidence submitted, while 
reflecting treatment for back pain, does not relate any 
current back disorder the veteran is experiencing to his 
period of active service, and is cumulative of previous 
evidence already considered.  Furthermore, the veteran's lay 
assertions, although they are, no doubt, sincerely felt, do 
not constitute competent medical evidence sufficient to 
reopen a claim.  See Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

In summary, the Board finds that the recently submitted 
evidentiary items are not new and material, based upon the 
fact that they do not bear directly and substantially upon 
the specific matter under consideration, as required by 
38 C.F.R. § 3.156(a).  That is, they do not provide competent 
medical evidence that the veteran's back disorder is 
etiologically attributable to service.  We note that none of 
the medical evidence received since the previous final rating 
decision, in 1991, changes the previous analysis in any way.  

Therefore, under the facts of this case, it does not appear 
that the Board should reach the final criterion of well-
groundedness in the regulation; however, assuming it could be 
applied, we would be compelled to point out that, for the 
same reasons discussed above (e.g., a lack of medical nexus 
evidence), the newly submitted evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See Bostain v. West, 11 Vet.App. 124, 
127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); see also Carbino v. Gober, 10 Vet.App. 507, 510 
(1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999).  We thus conclude that new and material evidence, 
to reopen the veteran's claim for a back disorder, has not 
been presented.  

Accordingly, as the veteran has not presented new and 
material evidence to reopen his previously denied claim of 
entitlement to service connection for a back disorder, the 
claim may not be reopened.

Finally, the Board is cognizant that, in our January 1999 
decision, as part of our remand order, we requested that the 
RO make a second attempt at obtaining the veteran's service 
medical records from NPRC for the veteran's period of active 
service in 1983.  The records searched and the associated 
findings were to be clearly noted in the claims folder.  As 
noted above, in a VA Form 21-3101, NPRC informed the RO that 
medical records associated with the veteran's active service 
in 1983 were not located.  With respect to records searched, 
NPRC reported only that an extensive search had been 
conducted.  Subsequently, a request by the RO as to what type 
of search was undertaken appears to have gone unanswered.  

We are cognizant that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Stegall v. West, 11 Vet.App. 
268 (1998).  In this instance, however, we find that, even if 
medical records for the veteran's period of active service in 
1983 were located, and did reflect complaints of back pain, 
the veteran still has failed to submit competent medical 
evidence relating any current back disorder to active 
service.  Therefore, after careful review of the record, the 
Board can find no reason that a remand of the veteran's 
appeal, based on the Court's holding in Stegall, supra, would 
be judicially expedient or otherwise result in a different 
finding.  Thus, such a remand would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet.App. 203, 207 (1999) 
(en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  





ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the appeal is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

